961 A.2d 945 (2008)
In the Matter of Robert D. NATAL.
No. 2008-327 M.P.
Supreme Court of Rhode Island.
December 11, 2008.
David Curtin, Disciplinary Counsel.
C. Russell Bengtson, Providence.

ORDER
On December 2, 2008, this Court's Chief Disciplinary Counsel filed a petition for interim suspension which avers that the respondent, Robert D. Natal, a member of the Rhode Island Bar, has engaged in serious professional misconduct.
The respondent was notified that this petition would be heard by the Court at its conference on December 11, 2008. Through counsel, the respondent has advised the Court that he has no objection to the petition.
Accordingly, it is ordered, adjudged and decreed that the respondent, Robert D. Natal be and he is hereby suspended from engaging in the practice of law in this state until further order of this Court.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel be appointed as Special Master to take possession of all the respondent's client files and accounts; to inventory them, and to take whatever steps are necessary to protect the clients' interest. Disciplinary Counsel is further empowered to enter upon the respondent's office premises in order to effectuate this order.